DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Adam et al. (PG Pub. No. US 2014/0312428 A1) in view of Cheng et al. (PG Pub. No. US 2018/0122703 A1).
Regarding claim 24, Adam teaches a method of fabricating a semiconductor device, the method comprising: 
forming an insulator pillar (¶ 0025: isolation region 28) between n-doped and p-doped field effect transistor (nFET and pFET) sections (¶ 0026 & fig. 1: 28 formed between 
growing sacrificial undoped source or drain (S/D) regions (¶ 0031: dummy RSD 42) in the nFET and pFET sections (fig. 2: 42 formed in regions 24 and 26); 
masking the sacrificial undoped S/D regions in one of the nFET and pFET sections (¶ 0034 & fig. 4: mask 46 formed in nFET region 24); 
etching the sacrificial undoped S/D regions in the other of the nFET and pFET sections (¶ 0035 & fig. 5: 42 removed in pFET region 26 by etching); 
repeating the masking and the etching in the other of the nFET and pFET sections and in the one of the nFET and pFET sections, respectively (¶¶ 0037-0038 & figs. 7-8: mask 60 formed in pFET region 26, and 42 removed in nFET region 24 by etching); and 
sequentially growing doped S/D regions in the other of the nFET and pFET sections (¶ 0036 & fig. 6: doped RSD 54 formed in pFET region 26) and the one of the nFET and pFET sections (¶ 0039 & fig. 9: doped RSD 68 subsequently formed in nFET region 24).
Adam does not teach the channel regions comprise nanosheets, or the doped S/D regions are grown to surround the corresponding nanosheets.
Cheng teaches a method of fabricating a semiconductor device including nanosheet channel regions (¶¶ 0033, 0063 & figs. 16-17: nanosheets 106, which form nanowire channels 1702 in the devices of fig. 18), forming sacrificial source/drain regions (¶ 0049 & figs. 2, 14: sacrificial material 702 formed in source/drain region), masking a first region and removing the sacrificial source/drain regions in a second region (¶¶ 0051-0054 & figs. 9-12: 702 removed from right device structure while masking 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Adam with the nanosheet channels of Cheng, as a means to provide vertically arranged channels to increase the effective gate width of the device (Cheng, ¶ 0031), improving the performance characteristics of the device.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Adam in view of Cheng as applied to claim 24 above, and further in view of Balakrishnan et al. (PG Pub. No. US 2017/0077231 A1).
Regarding claim 25, Adam in view of Cheng teaches the method according to claim 24, wherein the nanosheets comprise remainders of silicon germanium layers (Cheng, ¶ 0035: 106 comprises SiGe).  Adam in view of Cheng further teaches the sacrificial undoped S/D regions comprise silicon germanium which are epitaxially grown from the channel regions 22 (Adam, ¶ 0031), and nanosheets may be utilized to form channels of nFET or pFET devices (¶ 0066).
Adam in view of Cheng is silent to the nanosheets comprise remainders of silicon germanium layers in the nFET and pFET sections.
Balakrishnan teaches a semiconductor device (fig. 5 among others) including nFET and pFET regions (¶ 0023: 26A, 26B), wherein nFET and pFET channel regions (16A, 18A) each comprise silicon germanium (¶ 0021: 16A and 18A each comprise Si1-xGex with different percentages of Ge).  Balakrishnan further teaches the channel regions are epitaxially grown from a SiGe layer (¶¶ 0018-0019: 16A, 18A epitaxially grown from SiGe layer 14, similar to the growth of RSD 42 from 22 taught by Adam).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the nanosheets of Adam in view of Cheng with the material of Balakrishnan, as a means to 
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, the material of Balakrishnan is suitable for the nFEt and pFET channels of Adam in view of Cheng.

Allowable Subject Matter
Claims 13-23 are allowed.
Claims 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach or clearly suggest the limitations stating:

“the masking comprising extending a mask from a first side of the insulator pillar to beyond an opposite side and etching the mask back to parallel with the opposite side such that the portion of the insulator pillar comprises: an entirety of an uppermost surface thereof, and a portion of a sidewall thereof at the opposite side, which is exposed above the sacrificial undoped S/D regions in the corresponding one of the nFET and pFET sections” as recited in claim 13,
“etching the mask back from the opposite side to beyond the liner at the first side; and filling a space between a remainder of the mask and the liner at the first side; etching the sacrificial undoped S/D regions in the other of the nFET and pFET sections” as recited in claim 22, and
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894